      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 1 of 24




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JAMES E. PIETRANGELO II,

        Plaintiff,
                v.                                    Case No. 18-cv-1943-DLF-ZMF
 REFRESH CLUB, INC. (DBA THE WING)
 et al.,

        Defendants.




                                MEMORANDUM OPINION

       On August 20, 2018, Plaintiff James E. Pietrangelo, II filed this complaint against

Defendants Refresh Club, Inc. and The Wing DC, LLC under the D.C. Human Rights Act of 1977

(“DCHRA”), D.C. Code § 2-1403.16 et seq. See ECF No. 1 (Compl.). District Judge Dabney L.

Friedrich referred the case’s discovery matters to a magistrate judge on January 14, 2020 under

Local Rule 72.2. See Minute Order, Jan. 14, 2020. Both Plaintiff and Defendants have filed

Motions to Compel Discovery. See ECF No. 44 (Renewing Pl.’s Mot. to Compel at ECF No. 28)

[hereinafter Pl.’s Mot.]; ECF No. 45 (Defs.’ Mot. to Compel) [hereinafter Defs.’ Mot.].

       Considering both motions and the responsive briefing to each, the undersigned hereby

GRANTS in part and DENIES in part Plaintiff’s Motion to Compel and GRANTS in part and

DENIES in part Defendants’ Motion to Compel.

I.     Background

       The Wing is a network of co-working and community spaces committed to the

advancement of women in society. See ECF No. 11 (Defs.’ MTD) at 1. As such, its facilities are



                                               1
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 2 of 24




geared towards women members. See id. at 1–3. After launching three locations in New York

City, the Wing opened in D.C. in April 2018. See id. at 3.

       On June 4, 2018, Plaintiff, a man, submitted an online application for a membership to use

The Wing’s facilities. See Compl. ¶¶ 18–19, 28. The application asked for basic personal details,

how the applicant has supported women, and what the applicant sees as the biggest challenge

facing women today. See id. ¶ 11(1)(ll).1 Plaintiff responded, “I have always supported and

advocated for equality for all people” and “The same challenges facing men,” respectively. Defs.’

MTD, Exh. A. On the following day, Plaintiff called to inquire about the status of his application

and two Wing employees informed him that it would be permanently deferred because

membership was only available to “self-identifying women, and individuals who don’t identify on

the gender binary, so non-binary individuals.” See ECF No. 47 (Pl.’s Opp.) at 19.

       Defendants admit, “Prior to the recent adoption of a formal, written membership policy,

The Wing’s practice was to admit as members only women and nonbinary individuals.” Defs.’

MTD at 5. Yet, Defendants also answer that Plaintiff’s application was not accepted because he

failed to demonstrate commitment to The Wing’s mission. See Defs.’ Mot. at 3. Defendants’

mission is the “professional, civil, social, and economic advancement of women through

community.” Defs.’ MTD at 1. Plaintiff alleges that as a “place of public accommodation” under

the DCHRA, Defendants cannot confine membership on the basis of sex or gender identity, or on

preferences like commitment to a particular philosophy that intend discrimination on that

prohibited basis. See Pl.’s Opp. at 6–7.




1
  The Court will follow Judge Friedrich’s convention of referring to the duplicate paragraph 11s
in the Complaint as 11(1) and 11(2). See ECF No. 24 (Order Denying MTD) at 1 n.2.

                                                2
       Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 3 of 24




        Early on, Plaintiff sought a corporate deposition of The Wing under Rule 30(b)(6). See

Pl.’s Mot. at 6–7. After Defendants objected to Plaintiff’s first Notice of Deposition including

thirty-one topics, see Pl.’s Mot., Exhs. 10, 14, Plaintiff submitted an Amended Notice of

Deposition reduced by only a single topic and arguably adding some specificity but no reduction

in scope to the others, see Pl.’s Mot., Exh. 19. Defendants attempted to work through this impasse,

continuing to object to the scope. See Defs.’ Mot. at 7. On September 11, 2019, Plaintiff deposed

The Wing CFO Deidra Nelson as a corporate representative. See Pl.’s Mot. at 11–12. Deeming

that deposition inadequate, Plaintiff here seeks to compel a second 30(b)(6) deposition. See id. at

1–2.

        Additionally, Plaintiff seeks a plethora of information about The Wing as a business

through interrogatories and requests for production, to prove that it is a place of public

accommodation and had discriminatory policies. See Pl.’s Mot. at 47. Defendants seek detailed

personal history of Plaintiff to test Plaintiff’s good faith in bringing suit and the genuineness of his

application. See Defs.’ Mot. at 4–6.

        Both parties’ requests have some legitimacy but go too far.

II.     Legal Standard

        All discovery must be “relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevant information “need not be admissible in

evidence to be discoverable.” Id. Relevance “encompass[es] any matter that bears on, or that

reasonably could lead to other matter that could bear on any party’s claim or defense.” United

States ex. rel. Shamesh v. CA, Inc., 314 F.R.D. 1, 8 (D.D.C. 2016) (quoting Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978)) (internal quotation marks omitted). The requested

discovery material must have “some probable effect on the organization and presentation of the



                                                   3
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 4 of 24




moving party’s case.” Jewish War Veterans of the U.S., Inc. v. Gates, 506 F. Supp. 2d 30, 42

(D.D.C. 2007) (quoting Smith v. Schlesinger, 513 F.2d 462, 473 (D.C. Cir. 1975). When in doubt,

“‘relevance’ for discovery purposes is broadly construed.” Food Lion, Inc. v. United Food & Com.

Workers Int’l Union, 103 F.3d 1007, 1012 (D.C. Cir. 1997). “This broad interpretation of

relevance advances Rule 26’s liberal and expansive purpose of permitting the parties to develop

the facts, theories, and defenses of the case.” Ted Cruz for Senate v. Fed. Election Comm’n, 451

F. Supp. 3d 92, 98 (D.D.C. 2020) (cleaned up).

       “A party seeking discovery may move for an order compelling an answer, designation,

production, or inspection [when] a deponent fails to answer a question . . . a party fails to answer

an interrogatory . . . [or] fails to produce documents . . . .” Fed. R. Civ. P. 37(a)(3)(B). The party

moving to compel “bears the initial burden of explaining how the requested information is

relevant.” Jewish War Veterans, 506 F. Supp. 2d at 42. The non-moving party then takes on the

burden to “explain why discovery should not be permitted.” Id. at 42. Judges “have considerable

discretion” over discovery matters, which “is reviewable only for an abuse of discretion.”

Shamesh, 314 F.R.D. at 9 (quoting Food Lion, 103 F.3d at 1012). “[T]he proper scope of discovery

in any case is a function of the nature of that case.” Waters v. U.S. Capitol Police Bd., 216 F.R.D.

153, 159 (D.D.C. 2003).

       A.      Federal Rule of Civil Procedure 30(b)(6) Deposition

       A Rule 30(b)(6) deposition “allows a party to depose a corporation through representatives

designated by the corporation; the designee’s testimony is then generally admissible as a statement

of the corporation.” Banks v. Off. of the Senate Sergeant-At-Arms, 241 F.R.D. 370, 372 (D.D.C.

2007). The party noticing a Rule 30(b)(6) deposition “must describe with reasonable particularity

the matters for examination.” Fed. R. Civ. P. 30(b)(6). “[T]he Rule obligates a corporate party to



                                                  4
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 5 of 24




prepare its designee to be able to give binding answers on its behalf,” Rainey v. Am. Forest &

Paper Ass’n, 26 F. Supp. 2d 82, 94 (D.D.C. 1998), that are complete and knowledgeable, Reilly v.

Natwest Mkts. Grp., 181 F. 3d 253, 268 (2d Cir. 1999). The deponent or deponents must have

knowledge of information not just within their personal knowledge but reasonably within the

corporation’s knowledge. See Banks, 241 F.R.D. at 373.

        A Rule 30(b)(6) deponent should “not be subjected to a ‘memory contest.’” Alexander v.

FBI, 186 F.R.D. 137, 143 (D.D.C. 1998). The duty of the corporation requires a “good faith effort”

at preparing the witness for all noticed topics. See Wilson v. Lakner, 228 F.R.D. 524, 530 (D. Md.

2005); see also Calzaturficio S.C.A.R.P.A. s.p.a. v. Fabiano Shoe Co., 201 F.R.D. 33, 36 (D. Mass.

2001). But for a Rule 30(b)(6) witness to be found inadequate, her lack of knowledge must be

“significant, conscious, and material” to a party’s discovery. In re Vitamins Antitrust Litig., 216

F.R.D. 168, 173 (D.D.C. 2003).

        B.       D.C. Human Rights Act

        The elements of Plaintiff’s cause of action guide the discovery analysis. The relevant

provision makes it unlawful to “wholly or partially for a discriminatory reason based on the actual

or perceived . . . sex . . . gender identity or expression . . . of any individual: to deny, directly or

indirectly, any person the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and accommodations of any place of public accommodations.” D.C. Code § 2–

1402.31(a)(1).

        “‘Place of public accommodation’ means all places included in the meaning of such terms

as . . . restaurants or eating houses, or any place where food is sold for consumption on the

premises; . . . any store, park or enclosure where spirituous or malt liquors are sold; . . . all stores

where . . . beverages of any kind are retailed for consumption on the premises; wholesale and retail



                                                   5
       Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 6 of 24




stores, and establishments dealing with goods or services of any kind.” § 2-1401.02(24). Yet this

does not include “any institution, club, or place of accommodation which is in its nature distinctly

private.” Id. “A place of accommodation, institution, or club shall not be considered in its nature

distinctly private if the place of accommodation, institution, or club: (A) Has 350 or more

members; (B) Serves meals on a regular basis; and (C) Regularly receives payment for dues, fees,

use of space, facilities, services, meals, or beverages directly or indirectly from or on behalf of

nonmembers for the furtherance of trade or business.” Id.

        Finally, businesses can avoid lawsuits such as this one by receiving approval from the city

for an “affirmative action plan” to prioritize service to historically marginalized groups, like

women and non-binary people. Id. § 2-1402.53. The Wing has not represented that such a plan

exists, and Plaintiff alleges that it does not. See Compl. ¶ 14(d).

III.    Analysis

        A.     Deposition

        Plaintiff asserts that the previous 30(b)(6) deposition was insufficient because Ms. Nelson

was unable to answer some 300 questions propounded to her across the six-hour deposition. See

Pl.’s Mot. at 12. He states that additional representatives should have been deposed if she could

not adequately address the noticed topics. Id. at 46. Defendants respond that Ms. Nelson was

robustly informed after putting days into preparation, but that no person or set of persons could

memorize the minutiae Plaintiff sought, particularly without any exhibits provided and in advance

of any discovery disclosures. See ECF No. 48 (Defs.’ Opp.) at 4–7.

        The list of topics that Plaintiff demanded The Wing address in the 30(b)(6) deposition

spanned thirty cavernous topics—including “Defendant’s finances” and “Defendant’s

marketing”—five of which reached even further with the caveat, “including but not limited to.”



                                                  6
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 7 of 24




Pl.’s Mot., Exh. 19. Of course, “[l]isting several categories and stating that the inquiry may extend

beyond the enumerated topics defeats the purpose of having any topics at all.” Tri-State Hosp.

Supply Corp. v. United States, 226 F.R.D. 118, 125 (D.D.C. 2005). There is no aspect of

Defendants’ business not covered by these topics.

       The deposition transcript confirms Ms. Nelson was knowledgeable and sufficiently

answered Plaintiff’s many detailed questions on: Defendants’ corporate structure, see Pl.’s Mot.,

Exh. 22 at 6:3–12:8; Defendants’ valuation, investment rounds, and profits, see id. at 14:3–18:21,

20:19–24:12; Defendants’ personnel and board, see id. at 27:6–30:9, 38:4–42:11, 268:15–21;

amenities offered to Defendants’ members, see id. at 57:2–81:2; Defendants’ membership

application process, see id. at 154:12–164:19, 174:2–189:9; and even menu options at Defendants’

on-site cafés, see id. at 83:13–86:15.

       Ms. Nelson was not omniscient.2 But by choosing to conduct the corporate deposition at

that early stage of discovery, after producing an overbroad notice, and without the aid of visual

exhibits, Plaintiff chose to accept the limits of human memory capacity. While an additional

deposition would benefit Plaintiff, it is not proportional to the needs of the case. Plaintiff’s

unanswered questions are immaterial. For example, it is true that the type and manner of food

served in the café could go to The Wing’s status as a place of public accommodation, but

Defendants need not recite each day’s menu over a multi-year period. “[T]hese unanswered

questions [do not] warrant[] entirely new [30(b)(6)] depositions,”              particularly where

“interrogatories and requests for production” have already or will answer the overarching question.




2
 This Court will not recite the unanswered questions that Plaintiff identifies at length in his
pleading, in utter disregard of the page limits in this Court’s Local Rules. See, e.g., LCvR 7(e);
see generally Pl.’s Mot.

                                                 7
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 8 of 24




Alexander, 186 F.R.D. at 142–43. Because Plaintiff’s request for a second deposition is denied,

his request for the associated costs is moot.

       B.      Document Production & Interrogatories

                       Plaintiff’s Motion

                       a.      Interrogatory No. 5

       Start small. Defendants consent to answer Plaintiff’s Interrogatory No. 5 now that a

protective order is in place. See Defs.’ Opp. at 10. On that basis, Defendants are ordered to answer.

                       b.      Requests for Production

       Plaintiff has issued 47 requests for production. Defendants generally consent to many of

those requests but seek certain limitations on their scope and oppose others based on relevance and

vagueness.

                               (1)     General Limitations

       Locations: Plaintiff requests discovery pertaining to The Wing corporation as a whole,

including locations in cities other than D.C., because he allegedly applied for a multi-location

membership. See Pl.’s Mot. at 51–52. Defendants respond that only information pertaining to the

D.C. location is relevant because, according to them, Plaintiff applied only to that location and

brings suit under D.C. law. See Defs.’ Opp. at 12.

       The type of membership Plaintiff sought remains an open question. Defendants rely on

vague online form printouts without clearly defined fields that differ between each other to support

their argument. Compare Defs.’ MTD, Exh. A with ECF No. 15-2 (Defs.’ Reply in Supp. of MTD,

Exh. 1). Regardless, The Wing is a unified company with a unified mission and polices,

considering itself a “network.” Defs.’ MTD at 1. Its policies are set by a single centralized Board

of Directors to apply to all locations. See id. at 5. Even if Plaintiff did not apply for it, The Wing



                                                  8
      Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 9 of 24




does offer all-access membership to all locations. See Compl. ¶ 11(1)(ii). Policies and practices

at the older locations likely shed light on the treatment experienced by Plaintiff. Plaintiff’s request

for relevant discovery from all locations, with the below time frame limitation, is granted.

       Time Frame: Under each category of documents, Plaintiff asks for those spanning from

January 1, 2015 to September 25, 2019, an almost five-year period. See Defs.’ Opp. at 11; see,

e.g., Pl.’s Mot. at 54 n.14. This captures the time from The Wing’s formation up through the early

stages of this lawsuit. Id.; see also Compl. (filed Aug. 2018). Defendants instead request a time

frame of two years, from June 4, 2017 to June 4, 2019—a year on either side of Plaintiff’s

application to The Wing. See Defs.’ Opp. at 11.

       A discovery request “must be . . . reasonably limited in time.” Glenn v. Williams, 209

F.R.D. 279, 282 (D.D.C. 2002). Despite the inherent imprecision of establishing a time frame,

“[a] judge must simply draw a reasonable line between the likely and the unlikely, the discoverable

and the prohibited, the wheat and the chaff.” D’Onofrio v. SFX Sports Grp., 256 F.R.D. 277, 280

(D.D.C. 2009). And courts routinely limit discovery temporally in discrimination cases to a shorter

period than Plaintiff requests here. See, e.g., id. (“a limitation of six months after [the plaintiff’s]

termination is generous.”); Glenn, 209 F.R.D. at 282 (finding ten years “an inordinate length of

time” and reducing time period to three years). This case presents no special issues requiring

especially lengthy discovery.

       The relevant time period is that immediately abutting Plaintiff’s application to The Wing

DC on June 4, 2018 (i.e., the triggering event). The details of The Wing DC’s operations in the

months leading up to that date are necessary for establishing its status at the relevant time as a

place of public accommodation and the content of any membership policies. The Wing DC did

not open until April 2018, so Defendants’ proposed period captures that facility from its beginning



                                                   9
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 10 of 24




and even extends to the time period of setting up the new location, which may be relevant. Any

earlier than this is, at best, tangentially relevant to Plaintiff’s claims. What matters is whether The

Wing DC was a place of public accommodation on June 4, 2018. What The Wing in New York

City was in, say, June 2016, bears little on that question. If sufficient evidence of The Wing DC’s

status as a place of public accommodation in the year leading up to Plaintiff’s application does not

exist, any time prior to that is unlikely to yield the required proof. Moreover, such request is not

proportional to the needs of the case as it would unduly burden Defendants to draw upon such an

expansive time period. See Glenn, 209 F.R.D. at 281–82 (reducing discovery time period based

on the defendants’ objection to burdensomeness).

       The months after Plaintiff’s application are relevant as they may permit inferences about

Defendants’ prior intent and actions.       Particularly, Defendants appear to have changed or

formalized their membership policy relating to sex and gender after and in response to Plaintiff’s

complaint. See Defs.’ MTD at 1. But, as Defendants’ note, a year is a sufficient period to gain

such post hoc insights, particularly where this Court has found six months of discovery following

the triggering event to be “generous.” D’Onofrio, 256 F.R.D. at 281. The Court will grant

Plaintiff’s Motion pursuant to Defendants’ proposed modification in time period.

                               (2)     Specific Limitations

       Uncontested Requests: Defendants have agreed to disclose documents, subject to the

above global limitations, in response to the following requests: Applicants and Members (Reqs.

Nos. 9, 10, 12, 14, 16, 20, 21, 22, 23, 24, 37); Media, Social Media, and Press Material (Reqs. Nos.

29, 30, 31, 32); Records Relating to Plaintiff (Reqs. Nos. 35, 36); Photographs of Defendants’

Premises (Req. No. 38); “Co-working” References (Req. No. 39); Defendants’ Bylaws (Req. No.




                                                  10
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 11 of 24




40); NYCCHR Investigation Records (Req. No. 43). See generally Defs.’ Opp. They are thus

ordered to do so.

       Financial Records (Reqs. Nos. 1–5): Plaintiff requests individual receipts for sales in The

Wing’s cafés, retail, services, and membership fees, and all sources of revenue. See Pl.’s Mot.,

Exh. 18, Reqs. Nos. 1–5. Defendants object to these as irrelevant, but request that, if granted, they

be limited to high-level statements of gross revenue or sales. See Defs.’ Opp. at 14.

       The type and quantity of business conducted by The Wing is relevant to its status as a place

of public accommodation under the DCHRA. See D.C. Code § 2-1401.02. But production of

“individual sales receipts” across multiple points of sale and multiple locations “is overly

burdensome,” while adding little value to Plaintiff’s case. Treadway v. Otero, No. 18-cv-259,

2019 U.S. Dist. LEXIS 138827, *2 (S.D. Tex. Aug. 16, 2019). The Court grants Plaintiff’s request

for such data with Defendants’ requested limitation. Defendants must provide relevant metrics in

the data they provide, such as what percentage of sales were made to members vs. non-members,

total customers and purchases, categories of sales and services, and the sex or gender identity of

any customers if known. Plaintiff can establish public accommodation status from such data.

       Written Feedback (Req. No. 8): Plaintiff requests any written feedback The Wing has

received from members, employees, and guests. See Pl.’s Mot. at 56. This request is burdensome

due to its vagueness—feedback could mean exclusively comments submitted through a formal

“recommendations” channel or could mean any written statements from patrons about the

facilities. It also adds little relevant information to Plaintiff’s case. Plaintiff states that he seeks

complaints about the exclusion of men, see id., but it is undisputed that The Wing did not admit

men before Plaintiff’s complaint. How The Wing’s members may feel about such policy is not

relevant.   Complaints about behavior inconsistent with The Wing’s mission would support



                                                  11
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 12 of 24




Plaintiff’s theory that The Wing’s admission criteria are not truly a commitment to that mission,

but that policy was not in place until after Plaintiff’s denial, so it bears no relevance. See Defs.’

MTD at 1. This request is denied.

       Scholarships (Reqs. Nos. 11, 13, 15, 17): The details of scholarship recipients are

irrelevant to Plaintiff’s claim. If, for example, Plaintiff was seeking to show that more women

than men received scholarships, this information would be relevant. But given that no men were

previously admitted as members, there can be no relevant discrimination in scholarship recipients

among members relevant to Plaintiff’s claim. See Defs.’ MTD at 5. Plaintiff’s request is denied.

       Guests (Reqs. Nos. 6, 18, 25, 26): The level of access that non-members have had to The

Wing is relevant to whether it is a private or public facility. See D.C. Code § 2-1401.02.

Defendants are ordered to disclose this information subject to the above global limitations.

       Hiring, Employment, and Third-Party Vendors (Reqs. No. 7, 27, 28, 34, 41): Plaintiff

seeks information about discrimination against men in The Wing’s employment and contracts.

While those affected might have their own discrimination claim against The Wing, their situation

has nothing to do with Plaintiff’s claim. If The Wing disputed exclusion of men in membership,

evidence of exclusion of men in other aspects of the business would tend to show a pattern, but it

does not contest this. This request is denied.

       Social Media Links (Req. No. 44): Plaintiff credibly alleges that The Wing has requested

social media profiles of applicants. See Pl.’s Mot. at 68. This is relevant to Plaintiff’s analysis of

how The Wing processes applications and considers protected traits under the DCHRA. This

request is granted subject to the above global limitations.

       Government Submissions (Req. No. 42): How The Wing has characterized itself in

government applications and filings is relevant to its status under the DCHRA. While this is not



                                                 12
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 13 of 24




a factor explicitly laid out in Section 2-1401.02, it does relate to what business The Wing is

permitted to practice in the cities where it is located. This request is granted subject to the above

global limitations.

       Diversity (Req. No. 45): The Wing’s internal documents related to diversity commitments

are relevant to Defendants’ position towards including men, the possibility of a business necessity

defense, the implementation of its mission, and any affirmative action plans. This request is

granted subject to the global limitations above with the caveat that it includes any policies that

were created prior to the relevant time period but still in effect.

       Witness Statements (Req. No. 48): Any non-privileged statements created about the facts

in this case are relevant. This request is granted subject to the above global limitations.

                       Defendants’ Motion

                       a.      Interrogatories & Requests for Production Related to Plaintiff’s
                               Commitment to The Wing’s Mission

                               i.      Legal Framework

       The Wing purportedly denied Plaintiff’s application because he failed to demonstrate a

commitment to its mission. See Defs.’ Mot. at 3. To that end, Defendants seek discovery testing

Plaintiff’s commitment to such mission. See id. at 4. Defendants argue such information is

relevant to their substantive defense as well as to Plaintiff’s request for injunctive relief. See ECF

No. 51 (Defs.’ Reply) at 4–5. As this Court has stated, Plaintiff’s “commitment to the defendants’

mission is relevant to this case.” ECF No. 41 (Status Conf. Transcript, Dec. 5, 2019) at 5:24-6:1.

       It is undisputed that membership in The Wing is based solely on a review by its staff of the

online application. See Pl.’s Mot., Exh. 28 at 157:8–158:9 (deposition of CFO Nelson). Because

The Wing’s application specifically probed the applicant’s commitment to the mission—and it

was allegedly the basis for the Plaintiff’s rejection—such subject is discoverable. The Court

                                                  13
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 14 of 24




“cannot conclude that the information sought by Defendants would have no bearing on any merits-

based defense they may raise.” Cruz, 451 F. Supp. 3d at 98. Given the broad scope of discovery,

it is irrelevant “[w]hether such a defense ultimately will be persuasive to us [as] a matter of law or

fact.” Id. at 99.

        Plaintiff complains that the requested information was not available at the time the decision

in question was made. See Pl.’s Opp. at 14. Yet, such argument is “better suited to the more

narrow issue of admissibility of certain information, rather than the issue before the court, which

is the broader question of whether that information is discoverable.” In re Cooper Tire & Rubber

Co., 568 F.3d 1180, 1191 (10th Cir. 2009) (internal quotation marks omitted). Although the

discovery sought likely cannot be used to show Defendant’s intent in evaluating Plaintiff’s

application, it could show that Defendants were correct in their evaluation of Plaintiff’s

application.

        Moreover, “[a]lthough disputed discovery may not be directly tied to a claim or defense in

the case, that discovery may still be relevant to issues that are likely to arise in the case.” Kennicott

v. Sandia Corp., 327 F.R.D. 454, 471 (D.N.M. 2018). Given that it is likely Plaintiff will adduce

testimony about his intent to join The Wing, data about his commitment to its mission is

“discoverable information that would be potentially relevant . . . for cross-examination.” Gibson

v. Credit Suisse AG, No. 10-cv-1, 2016 WL 11546364, at *3 (D. Idaho Jan. 8, 2016).

        Plaintiff’s request for injunctive relief to grant him membership in The Wing is an

independent basis to grant such discovery request. See Defs.’ Reply at 4–5. Plaintiff’s request has

“put at issue” whether he can even be a member of The Wing. Nelson v. City of Madison Heights,

No. 13-cv-10632, 2014 WL 12659356, at *3 (E.D. Mich. June 2, 2014). The prerequisite for such

membership today is a commitment to The Wing’s mission. See Defs.’ Mot. at 3. If discovery



                                                   14
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 15 of 24




reveals that Plaintiff is prejudiced against women and/or non-binary people (i.e., does not support

The Wing’s mission), the Court arguably could not in equity place him there. Thus, “the Court

finds the relevance of the information requested . . . [in regards to] Plaintiff’s claim for injunctive

relief outweighs any potential harm,” to him from answering such questions. Airport Sys. Int’l,

Inc. v. Airsys ATM, Inc., No. 00-cv-2171, 2001 WL 1718274, at *8 (D. Kan. May 16, 2001).

                               ii.     Specific Requests

       The specific requests are addressed in seriatim.

       Actions to Promote Women: Defendants request “Plaintiff’s actions to promote women,

people of color, and non-binary individuals.” Defs.’ Mot. at 4 (citing “Ex. A, Rog. No. 12; Ex. B,

Reqs. Nos. 10, 11, 12, 13”).

       -   Interrogatory 12: Identify all actions you have taken to promote the professional, civic,

           social, and economic advancement of women [and] non-binary people, and/or people

           of color, including any events or functions you have attended that promote the

           professional, civic, social, and economic advancement of women [and] non-binary

           people, and/or people of color.

               o For the reasons above, this request is granted, but with the above modifications

                   excising “people of color.” Sex and gender are the subject of the instant

                   litigation, not race. Indeed, prior to Plaintiff’s complaint, The Wing catered

                   only to “self-identifying women, and individuals who don’t identify on the

                   gender binary, so non-binary individuals.” See Pl.’s Opp. at 19.

       -   Request 10: All documents and communications regarding statements Plaintiff has

           made, or positions Plaintiff has taken, regarding the professional, civic, social, and

           economic advancement of women or the position of women in society.



                                                  15
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 16 of 24




               o For the reasons above, this request is granted.

       -   Request 11: All documents and communications regarding statements Plaintiff has

           made, or positions Plaintiff has taken, regarding the professional, civic, social, and

           economic advancement of people of color or the position of people of color in society.

               o For the reasons above, this request is denied.

       -   Request 12: All documents and communications regarding statements Plaintiff has

           made, or positions Plaintiff has taken, regarding the professional, civic, social, and

           economic advancement of non-binary people or the position of non-binary people in

           society.

               o For the reasons above, this request is granted.

       -   Request 13: All documents and communications regarding statements Plaintiff has

           made about women, non-binary people, and/or people of color.

               o For the reasons above, this request is denied as to information it seeks about

                  people of color. Additionally, this request is denied as to the information it

                  seeks about women and/or non-binary people. Such request is boundless,

                  vague, and not proportional to the needs of this case, as it encompasses every

                  statement Plaintiff has ever made about very broad topics. This goes far beyond

                  the question of commitment to The Wing’s mission. Moreover, Request 10

                  sufficiently covers the relevant information sought by this question.

       Complaints by Plaintiff: Defendants request “[c]omplaints Plaintiff has made against

women, people of color, and non-binary individuals, including threats of violence and interactions

with law enforcement.” Defs.’ Mot. at 4 (citing “Ex. A, Rog. No. 13; Ex. B, Reqs. Nos. 21, 22”).

For the reasons above, these requests are denied as to information they seek related to people of



                                               16
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 17 of 24




color. Additionally, this request is denied as to the information it seeks about women and/or non-

binary people. Such request is boundless, vague, and not proportional to the needs of this case, as

it fails to define “complaints,” limit the date range of such complaints, or tie such complaints to

ones where the person’s sex or gender identity was the motivating factor.

        Plaintiff’s Memberships: Defendants request “Plaintiff’s social media profiles and

membership in other social clubs to determine whether he has demonstrated a commitment to the

advancement of women.” Defs.’ Mot. at 4 (citing “Ex. B, Reqs. Nos. 15, 16, 25”). This request

is denied as it is boundless, vague, and not proportional to the needs of this case, as it fails to limit

the date range of such request or the scope, and seeks a potentially enormous volume of data, none

of which is likely to bear upon the Plaintiff’s commitment to the advancement of The Wing’s

mission.

                        b.      Interrogatories & Requests Related to Plaintiff’s Motives

                                i.      Legal Framework

        Second, Defendants seek to test the veracity of Plaintiff’s desire, as a man who believes

women face no unique challenges in society as compared to men, to join a working space dedicated

to the advancement of women. See Defs.’ Mot. at 5. As this Court noted, “the plaintiff’s motives

for bringing this lawsuit . . . [are] relevant to this case.” Status Conf. Transcript at 5:24-6:1.

Specifically, Plaintiff’s “motivation” in applying to The Wing “may be relevant . . . to defenses

the [Defendants] may seek to mount.” Cruz, 451 F. Supp. 3d at 98.

        By alleging that he “genuinely submitted an online application for membership in The

Wing,” Compl. ¶ 18 (emphasis added), Plaintiff has “opened the door” to questions about his

motives, Beale v. District of Columbia, No. 04-cv-959, 2005 WL 8178299, at *2 n.3 (D.D.C. Sept.

30, 2005). Plaintiff’s argument that the genuineness of his motives is “not relevant at the discovery



                                                   17
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 18 of 24




stage may even be disingenuous in light of the fact that [P]laintiff [himself] raised the [allegation]”

in the first place. Meijer, Inc. v. Warner Chilcott Holdings Co., III, 245 F.R.D. 26, 31 (D.D.C.

2007) (cleaned up). It takes only one word—e.g., “genuinely”— to open a can of discovery

worms.3

       Independent of the above analysis, Defendants’ defense of unclean hands permits this

discovery. See Defs.’ Mot. at 5. This “defense [is] available ‘where the plaintiff’s misconduct

occurred in connection with the same transaction that is the subject of [Plaintiff’s] claim.’” Hughes

v. Abell, 794 F. Supp. 2d 1, 11 (D.D.C. 2010) (quoting Zanders v. Reid, 980 A.2d 1096, 1101 (D.C.

2009)). Yet, “[i]n applying the defense of unclean hands, [] the courts ‘are not bound by formula

or restrained by any limitation that tends to trammel the free and just exercise of discretion.’” W.

Union Tel. Co. v. MCI Commc’ns Corp., No. 85-cv-5800, 1986 WL 2769, at *2 (S.D.N.Y. Feb.

26, 1986) (quoting Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245–246 (1933)).

Here, Defendants allege that all of “Plaintiff’s claims are frivolous and were initiated in bad faith.”

Defs.’ Reply at 5.4 “[A]t this discovery stage of the litigation the appropriate standard of relevancy

is a very liberal one . . . therefore, it does not seem inconceivable that plaintiff’s alleged ‘unclean’

tactics of” filing a frivolous suit in bad faith “could state a colorable defense.” W. Union Tel. Co.,

1986 WL 2769, at *2.




3
  A seasoned litigator such as Plaintiff ought to know better than to include such superfluous
language in a complaint if he is not prepared to litigate it.
4
  Defendants also apparently raise an unclean hands defense based on Plaintiff’s move to New
Hampshire since filing this suit. See Defs.’ Mot. at 5. This hardly establishes a viable unclean
hands argument. Plaintiff moved a full year after being denied admission to The Wing. See id.;
Compl. at ¶ 18. If Defendants are suggesting that Plaintiff only moved to D.C. to file this lawsuit,
they fail to explicitly do so and fail to offer any reason to think that would be the case.

                                                  18
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 19 of 24




       Plaintiff’s opposition rests on his unilateral conclusion that The Wing is a place of public

accommodation. See Pl.’s Opp. at 6. But this “is a question of law [only to be decided] once the

underlying facts have been determined.” United States v. Richberg, 398 F.2d 523, 526 (5th Cir.

1968). Indeed, the Court has permitted discovery as to this very question in response to Plaintiff’s

Motion. See supra Part III.B.1. It would put the cart ahead of the horse to foreclose fact discovery

regarding a defense because a later legal conclusion may preclude the availability of such defense.

See Cruz, 451 F. Supp. 3d at 98–99. Discovery is not to be denied because it relates to a “defense

that is being challenged as insufficient” or unavailable. Alexander v. F.B.I., 194 F.R.D. 316, 326

(D.D.C. 2000) (quoting 8 Charles Alan Wright, et al., Federal Practice and Procedure § 2008 (2d

ed. 1994)). “[I]n the guise of a discovery motion, [Plaintiff is] asking for what amounts to

dispositive relief from an affirmative defense by [Defendants].” Mon Chong Loong Trading Co.

v. Travelers Excess & Surplus Lines Co., No. 12-cv-6509, 2014 WL 5525237, at *3 (S.D.N.Y.

Oct. 27, 2014). “As long as the defense is in the case—and plaintiffs do not purport to seek relief

under Fed. R. Civ. P. 12(f), which authorizes a motion to strike affirmative defenses—the

defendant is entitled to seek relevant discovery in support of that defense.” Id.

       Further, this discovery is necessary for assessment of damages. See Defs.’ Mot. at 2–3, 5.

The complaint seeks economic and emotional compensatory damages as well as punitive damages.

See Compl. ¶¶ 30, 57. Defendants are “entitled to discovery” regarding such damages. Nesbitt v.

Holder, 34 F. Supp. 3d 192, 196 (D.D.C. 2014). “Information relevant to [] damages may be

discoverable in advance of judgment under the broad discovery envisioned by the Federal Rules

of Civil Procedure.” In re ULLICO Inc. Litig., No. 03-cv-1556, 2006 WL 2398743, at *1 (D.D.C.

June 20, 2006) (cleaned up).




                                                19
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 20 of 24




                               ii.     Specific Requests

       The specific requests are addressed in seriatim.

       Plaintiff’s Personal Financial Data:           Defendants request “Plaintiff’s income and

employment to determine whether Plaintiff had the ability to pay Defendants’ membership fees.”

Defs.’ Mot. at 6 (citing “Ex. A, Rog. No. 9; Ex. B, Reqs. Nos. 2, 3”). These requests are denied

as irrelevant and not proportional to the needs of the case. There is no indication that Plaintiff was

unable to pay the membership fees (thus his application cannot be considered frivolous on that

basis), or that this was even considered in the application process. The Court must be cautious of

granting discovery for such private information.

       Related to Application:         Defendants request “[i]nformation regarding Plaintiff’s

application to The Wing and other co-working locations to which Plaintiff applied to assess his

intentions of using Defendants’ spaces.” Defs.’ Mot. at 6 (citing “Ex. B, Reqs. Nos. 4, 5, 7”).

       -   Request 4: All documents and communications regarding Plaintiff’s application for

           membership to The Wing.

               o For the reasons above, this request is granted. Plaintiff claims that Defendants

                   already have this information, but Defendants only have their data about the

                   Plaintiff’s application. It is certainly possible that the Plaintiff kept his own

                   records, including his own thoughts, about the veracity and genuineness of his

                   application. Cf. English v. Washington Metro. Area Transit Auth., 323 F.R.D.

                   1, 18 (D.D.C. 2017) (no rule defines “relevant evidence as that which

                   constitutes the ‘best evidence’ of an allegation or fact”).




                                                 20
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 21 of 24




        -   Request 5: All documents and communications regarding Plaintiff’s communications

            with The Wing regarding his membership application or any other matters, including

            the June 5, 2018 phone call with employees of The Wing.

                o For the reasons above, this request is granted. It appears that Plaintiff has

                    already produced some, if not most, of the data responsive to this request.

        -   Request 7: All documents and communications regarding any other applications

            submitted by Plaintiff to any co-working, community or workspaces other than The

            Wing since January 1, 2018.

                o Plaintiff states that that he did not apply to any other such place, so there are

                    no responsive records.

        Plaintiff’s Prior Litigation: Defendants request “[p]rior litigation Plaintiff initiated and

his financial motives for bringing this action to determine whether Plaintiff brought this lawsuit

for a legitimate purpose.” Defs.’ Mot. at 6 (citing “Ex. A, Rog. Nos. 16, 17; Ex. B, Reqs. No.

24”). These requests are denied as irrelevant and not proportional to the needs of the case. Plaintiff

is no doubt litigious, but that has no bearing on the possible frivolity of this suit. Financial motives

underpin much, if not most, of civil litigation. Just because Plaintiff seeks financial gain from

litigation does not mean he is acting in bad faith. These requests are not relevant to the issues

discussed above and are pled in a vague and overly broad manner.

        Plaintiff’s Professional Misconduct: Defendants request “[a]llegations of professional

misconduct to determine whether Plaintiff has a history of bringing frivolous lawsuits. Defs.’ Mot.

at 6 (citing “Ex. A, Rog. No. 18; Ex. B, Reqs. No. 20”). These requests are denied as irrelevant

and not proportional to the needs of the case. Any prior professional lapses are not an indicator of

the frivolity of this suit. This appears more an attempt to smear Plaintiff, rather than to gain



                                                  21
        Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 22 of 24




discoverable information. These requests are not relevant to the issues discussed above and are

pled in a vague and overly broad manner.

         Plaintiff’s Good Faith:       Defendants request “[i]nformation regarding Plaintiff’s

allegations in his Complaint to determine whether he made his allegations in good faith.” Defs.’

Mot. at 6 (citing “Ex. A, Rog. No. 3; Ex. B, Reqs. Nos. 17, 19”).

    -    Interrogatory 3: Identify all facts, Persons with knowledge, and Documents that support

         your allegation in Paragraph 9 of the Complaint that “The Wing, both as a matter of policy

         and practice, excludes men” and your allegation in Paragraph 11(zz) of the Complaint that

         “The Wing’s only real membership criteria is being or identifying as a woman, and the

         membership device is simply a subterfuge to illegally exclude men.”

            o For the reasons stated above, this request is granted.

    -    Request 17: All documents and communications supporting your allegation in Paragraph

         11(yy) that “there is little to no real investigation of applicants before they are granted

         membership.”

            o For the reasons stated above, this request is granted. However, Plaintiff purports

                to have already produced all information relevant to this request.

    -    Request 19: All documents and communications supporting your allegation in Paragraph

         11(aaa) that “all or virtually all or mostly all women who apply for membership in The

         Wing are either granted membership or are put on waiting lists due to building capacities

         and are eventually granted membership.”

            o For the reasons stated above, this request is granted.




                                                 22
        Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 23 of 24




         Hardship to Plaintiff: Defendants request “[t]he purported hardship Plaintiff suffered by

being denied membership to The Wing to assess his alleged damages.” Defs.’ Mot. at 6 (citing

“Ex. B, Reqs. No. 23”).

    -    Request 23: All documents and communications regarding any alleged hardship suffered

         by Plaintiff as a result of not being admitted to The Wing as a member.

              o For the reasons stated above, this request is granted.

         C.      Costs of Motion

         Plaintiff requests that Defendants be ordered to pay for his reasonable expenses in filing

this motion. See Pl.’s Mot. at 2. The Federal Rules provide, “If the motion [to compel] is

granted—or if the disclosure or requested discovery is provided after the motion was filed—the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). However, “the court must not order this payment if: (i) the movant filed the motion

before attempting in good faith to obtain the disclosure or discovery without court action; (ii) the

opposing party’s nondisclosure, response, or objection was substantially justified; or (iii) other

circumstances make an award of expenses unjust.” Id. A position is substantially justified if “there

is a genuine dispute” and there is some legal support for it. Covad Commc’ns. Co. v. Revonet,

Inc., 262 F.R.D. 1, 4 (D.D.C. 2009).

         The more applicable provision here states, “If the motion is granted in part and denied in

part, the court may issue any protective order authorized under Rule 26(c) and may, after giving

an opportunity to be heard, apportion the reasonable expenses for the motion.” Fed. R. Civ. P.

37(a)(5)(C). This provision incorporates the above exceptions. See United Property & Casualty



                                                 23
     Case 1:18-cv-01943-DLF-ZMF Document 64 Filed 03/31/21 Page 24 of 24




Ins. v. Couture, No. 19-cv-1856, 2020 WL 3402396, at *2 (D.S.C. June 19, 2020) (quoting

Stephenson v. Pfizer Inc., No. 13-cv-147, 2014 WL 3385213, at *2 (M.D.N.C. July 9, 2014)).

       Besides making this request and citing the relevant rule in the context of costs for a

duplicative deposition, see Pl.’s Mot. at 43, Plaintiff offers no argument on this point. Regardless,

Plaintiff’s request is denied because Defendants’ conduct was substantially justified. Defendants

requested certain parameters on the disclosures that were reasonable and some of which are granted

herein—evidence of a genuine dispute. See Covad Commc’ns. Co., 262 F.R.D. at 4. Plaintiff

apparently refused to compromise on any of these points, forcing the Court to dictate the

parameters through these motions. Defending against Plaintiff’s overly burdensome discovery

demands was justified.



       An order accompanies this opinion.
                                                                        2021.03.31
                                                                        11:13:48 -04'00'
                                              ___________________________________
                                              ZIA M. FARUQUI
                                              UNITED STATES MAGISTRATE JUDGE




                                                 24
